Citation Nr: 0533933	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-15 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to September 
1971.  He died in April 2002.  The appellant is his daughter.  

This matter comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2002 
determination by the RO in Atlanta, Georgia, that the 
appellant was not eligible for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  


FINDINGS OF FACT

1.  The appellant was born in July 1973.

2.  The appellant is the daughter of the veteran.

3.  The veteran died in April 2002.

4.  In August 2002, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance.


CONCLUSION OF LAW

The criteria for eligibility for entitlement to DEA benefits 
under the provisions of Title 38, Chapter 35, United States 
Code, have not been met.  38 C.F.R. §§ 3501, 3512, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 21.3040(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The RO has apparently not notified the appellant of all of 
the specific provisions of the VCAA or performed additional 
development regarding her claim for Chapter 35 educational 
benefits.  However, the essential facts by which the appeal 
must be decided are not in dispute.  The matter to be 
resolved is legal in nature, and its outcome is determined by 
the interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  Given the nature of the issue, procurement of 
additional evidence would not strengthen the appellant's 
claim.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) and Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); 
see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could 
not affect a pending matter and could have no application as 
a matter of law).  Consequently, the VCAA is not applicable 
to the matter decided herein and no further action to comply 
with its provisions is required.

Moreover, the appellant has been notified of the reasons for 
the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the appellant's claim 
lacks legal merit.  As it is the law, and not the facts, that 
are dispositive of the appeal, the duties to notify and 
assist imposed by the VCAA are not applicable in this case.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Eligibility for payment of DEA benefit.

In Chapter 35 of Title 38, Congress authorized post-secondary 
educational assistance benefits for, inter alia, "a child of 
a person who ... has a total disability permanent in nature 
resulting from a service-connected disability, or who died 
while a disability so evaluated was in existence."  
38 U.S.C.A. § 3501(a)(1).  In this case, a rating decision 
dated in August 2002 established service connection for the 
cause of the veteran's death, as well as basic eligibility 
for benefits under Chapter 35 of Title 38.  The provisions of 
38 U.S.C.A. § 3512(a) restrict the payment of educational 
benefits to "the period beginning on the person's eighteenth 
birthday, or on the successful completion of the person's 
secondary schooling, whichever first occurs, and ending on 
the person's twenty-sixth birthday."  The provisions of 
38 C.F.R. § 21.3041(d) provide for exceptions which extend 
the qualifying period.  A modification of the eligibility 
period may be granted if the veteran-parent died between the 
child's 18th and 26th birthdays.  In such cases, the basic 
ending date for eligibility will be the child's 26th birthday 
or 8 years from the date of the relevant occurrence, 
whichever is later.  However, in no case will the modified 
ending date extend beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(d).

The appellant has essentially asserted that she is entitled 
to receive educational benefits after age 26.  The appellant 
was born in May 1973.  Thus, her 26th birthday was in May 
1999, which was prior to the veteran's death.  For this 
reason, the Board finds that the criteria for an ending date 
beyond May 1999 are not met and that eligibility for 
educational benefits under the provisions of Title 38, 
Chapter 35, United States Code, have not been met.  See 
38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. § 21.3021.  The 
appellant's 26th birthday had already past when the veteran 
died, and the Board finds that there is no other possible 
circumstances indicated under which the delimitating date 
could be modified or extended.  38 C.F.R. § 21.3041(d)(e).

The appellant contends that she is entitled to educational 
benefits since service connection had been granted for the 
cause of the veteran's death before she was thirty-one years 
old.  While the Board is very sympathetic to the appellant, 
both the Board and the appellant are bound by the law, and 
this decision is dictated by the relevant statutes and 
regulations.  Moreover, the Board is without authority to 
grant benefits simply because the result may appear to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  It is further observed that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds that the appellant had reached 
her 26th birthday prior to the date of the veteran's death.  
Therefore, the appellant's claim for basic eligibility for 
entitlement to DEA benefits under the provisions of Title 38, 
Chapter 35, United States Code must be denied as a matter of 
law.  The legal criteria governing eligibility for Chapter 35 
educational assistance are clear and specific.  As such, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)


ORDER

Eligibility for payment of DEA benefits under Chapter 35, 
Title 38, United States Code is denied as a matter of law. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


